18-928
     Ulanov v. Garland
                                                                              BIA
                                                                      Thompson, IJ
                                                                      A209 012 787
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JENNIFER DECOTEAU ULANOV,
14            Petitioner,
15
16                       v.                                  18-928
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gary J. Yerman, Esq., New York,
24                                       NY.
25
26   FOR RESPONDENT:                      Brian M. Boynton, Assistant
27                                       Attorney General; Shelley R. Goad,
28                                       Assistant Director; Lisa
 1                                   Morinelli, Trial Attorney, Office
 2                                   of Immigration Litigation, United
 3                                   States Department of Justice,
 4                                   Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Jennifer Decoteau Ulanov, a native and citizen

10   of Trinidad and Tobago, seeks review of a March 22, 2018,

11   decision of the BIA affirming an October 26, 2017, decision

12   of an Immigration Judge (“IJ”) denying Ulanov’s application

13   for asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).             In re Jennifer Decoteau

15   Ulanov, No. A 209 012 787 (B.I.A. Mar. 22, 2018), aff’g No. A

16   209 012 787 (Immig. Ct. N.Y. City Oct. 26, 2017).             We assume

17   the    parties’   familiarity    with     the    underlying   facts   and

18   procedural history.

19         We review the IJ’s decision as supplemented by the BIA.

20   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

21   We    review   factual   findings   for    substantial    evidence    and

22   questions of law de novo.        See Wei Sun v. Sessions, 883 F.3d

23   23, 27 (2d Cir. 2018).

                                         2
 1         We find no error in the agency’s conclusion that Ulanov

 2   is    ineligible     for    asylum     and    withholding     of     removal.

 3   Particularly serious crimes bar asylum and withholding of

 4   removal. 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii).

 5   Where, as here, an applicant’s conviction is not per se

 6   particularly serious, the agency considers “(1) the nature of

 7   the conviction, (2) the circumstances and underlying facts of

 8   the    conviction,    (3)     the    type    of   sentence     imposed   and

9    (4) whether the type and circumstances of the crime indicate

10   that the alien will be a danger to the community.”                  Nethagani

11   v. Mukasey, 532 F.3d 150, 155 (2d Cir. 2008) (internal

12   quotation marks and citations omitted).               The IJ applied the

13   proper    factors    and    reasonably       determined      that   Ulanov’s

14   convictions for grand larceny in the second degree, 21 counts

15   of forgery in the second degree, and 12 counts of falsifying

16   business records in the first degree in violation of New York

17   law were particularly serious under the circumstances.                   The

18   IJ    noted   that   Ulanov    stole       $755,000   from    the    property

19   management company for which she worked by depositing checks

20   into her personal accounts, doctoring bank statements, and

21   forging signatures, and pointed out that Ulanov was sentenced


                                            3
 1   to five years of probation after the sentencing judge noted

 2   she already had spent more than a year in jail.                Contrary to

 3   Ulanov’s assertion, the agency was not required to separately

 4   consider her danger to the community.               See Nethagani, 532

 5   F.3d at 154 n.1, 155 (deferring to BIA’s interpretation that

 6   the particularly serious crime determination does not require

 7   a separate danger to the community analysis).

 8       We also find no error in the denial of CAT relief.                   We

 9   review   the    denial     of   CAT   relief    “under   the   deferential

10   substantial-evidence standard.”            Nasrallah v. Barr, 140 S.

11   Ct. 1683, 1693 (2020).           An   applicant   has    the   burden    to

12   “establish that it is more likely than not that . . . she

13   would be tortured if removed to the proposed country of

14   removal.”      8 C.F.R. § 1208.16(c)(2); see id. § 1208.17(a).

15       The agency reasonably concluded that Ulanov failed to

16   establish that her inability to find employment and the

17   discrimination she would face as a criminal deportee would

18   amount to harm rising to the level of torture or involve the

19   requisite intent or government action or acquiescence.                  See

20   id. § 1208.18(a)(1) (defining torture as “severe pain or

21   suffering,       whether        physical   or     mental,      [that]    is


                                            4
 1   intentionally inflicted on a person . . . at the instigation

 2   of, or with the consent or acquiescence of, a public official

 3   [or other person] acting in an official capacity”).                  The

 4   agency reasonably found too speculative Ulanov's suggestion

 5   that   she   would   be   unable    to   find   shelter,   forced   into

 6   homelessness, and then subjected to gender-based violence

 7   that would rise to the level of torture.              See Savchuck v.

 8   Mukasey, 518 F.3d 119, 123--24 (2d Cir. 2008) (explaining

 9   that petitioner "will never be able to show that he faces a

10   more likely than not chance of torture if one link in the

11   chain cannot be shown to be more likely than not to occur.

12   It is the likelihood of all necessary events coming together

13   that must more likely than not lead to torture, and a chain

14   of events cannot be more likely than its least likely link.”

15   (internal    quotation      marks   omitted)).       As    the   agency

16   acknowledged, the country conditions evidence indicated harsh

17   treatment of women; however, such generalized violence does

18   not    establish     that    someone      in    Ulanov’s    particular

19   circumstances is more likely than not to face torture.               See

20   Mu Xiang Lin v. U.S. Dep’t of Just., 432 F.3d 156, 160 (2d

21   Cir. 2005) (concluding that country reports of some torture


                                         5
1   were    insufficient   to   establish     a   CAT    claim   absent

2   “particularized    evidence”    that    someone     in   applicant’s

3   circumstances would be tortured).

4          For the foregoing reasons, the petition for review is

5   DENIED.    All pending motions and applications are DENIED and

6   stays VACATED.

7                                  FOR THE COURT:
8                                  Catherine O’Hagan Wolfe,
9                                  Clerk of Court




                                    6